
	
		II
		111th CONGRESS
		1st Session
		S. 747
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Nelson of Nebraska
			 (for himself and Mr. Graham) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to authorize
		  travel and transportation allowances for members of the reserve components of
		  the Armed Forces on leave for suspension of training.
	
	
		1.Travel and transportation
			 allowances for members of the reserve components of the Armed Forces on leave
			 for suspension of training
			(a)Allowances
			 authorized
				(1)In
			 generalChapter 7 of title
			 37, United States Code, is amended by inserting after section 411j the
			 following new section:
					
						411k.Travel and
				transportation allowances: travel performed by certain members of the reserve
				components of the Armed Forces in connection with leave for suspension of
				training 
							(a)Allowance
				authorizedThe Secretary concerned may reimburse or provide
				transportation to a member of a reserve component of the Armed Forces on active
				duty for a period of more than 30 days who is performing duty at a temporary
				duty station for travel between the member's temporary duty station and the
				member's permanent duty station in connection with authorized leave pursuant to
				a suspension of training.
							(b)Minimum
				distance between stationsA member may be paid for or provided
				transportation under subsection (a) only as follows:
								(1)In the case of a
				member who travels between a temporary duty station and permanent duty station
				by air transportation, if the distance between such stations is not less than
				300 miles.
								(2)In the case of a
				member who travels between a temporary duty station and permanent duty station
				by ground transportation, if the distance between such stations is more than
				the normal commuting distance from the permanent duty station (as determined
				under the regulations prescribed under subsection (e)).
								(c)Minimum period
				of suspension of trainingA member may be paid for or provided
				transportation under subsection (a) only in connection with a suspension of
				training covered by that subsection that is five days or more in
				duration.
							(d)Limitation on
				reimbursementThe amount a member may be paid under subsection
				(a) for travel may not exceed the amount that would be paid by the government
				(as determined under the regulations prescribed under subsection (e)) for the
				least expensive means of travel between the duty stations concerned.
							(e)FundingAmounts
				for reimbursement or transportation provided a member under this section shall
				be derived from amounts available for operation and maintenance for the regular
				component of the Armed Forces in which the member is serving at the time of the
				suspension of training for which such reimbursement or transportation is so
				provided.
							(f)RegulationsThe
				Secretary concerned shall prescribe regulations to carry out this section.
				Regulations prescribed by the Secretary of a military department shall be
				subject to the approval of the Secretary of
				Defense.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by inserting after the item relating to section 411j the
			 following new item:
					
						
							411k. Travel and transportation allowances: travel performed by
				certain members of the reserve components of the Armed Forces in connection
				with leave for suspension of
				training.
						
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to travel
			 that occurs on or after that date.
			
